KERNER, Circuit Judge
(dissenting).
I respectfully dissent. In this, his second attempt to vindicate himself through the writ of habeas corpus, petitioner Townsend has persuaded the district court that his confession, taken in 1954, was involuntary. The majority reverses the district court and holds that it was an abuse of discretion for it to have considered the claim and issued the writ on that basis.
Two issues appear from the record as determinative in this appeal. First, did the district judge abuse his discretion in finding the confession involuntary when he had ruled otherwise in Townsend’s prior habeas corpus petition. And, second, was it clearly erroneous for the judge to have found that the confession was involuntarily coerced from Townsend. I have no difficulty, after reviewing the facts and law governing this case, in resolving these issues and concluding that the district judge was correct in his decision.
I.
As to the propriety of the district judge to hear and decide again the involuntariness issue, this is one of a number of cases where this court must, properly I believe, defer to the discretion of the district judge. In this case, our deference is statutorily mandated. A district court clearly has the authority under 28 U.S.C. § 2244(b) to rehear habeas corpus petitions, even if the case produces the same factual and legal points decided in a previous habeas action involving the same petitioner. In pertinent part, § 2244(b) states:
* * * [A] subsequent application for a writ of habeas corpus in behalf of * * * [a petitioner] need not *365be entertained by a court of the United States or a justice or judge of the United States unless the application alleges and is predicated on a factual or other ground not adjudicated on the hearing of the earlier application for the writ, and unless the court, justice, or judge is satisfied that the applicant has not on the earlier application deliberately withheld the newly asserted ground or otherwise abused the writ. [Emphasis added]
Section 2244(b) stands for two different propositions. First, it requires a district judge to conduct a second habeas corpus hearing when new facts of constitutional significance are alleged, see Townsend v. Sain, 372 U.S. 293, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963). Second, it allows him to conduct a hearing on facts that were adjudicated in an earlier application. Sanders v. United States, 373 U.S. 1, 15, 83 S.Ct. 1068, 10 L.Ed.2d 148 (1963). The second proposition, which applies to the case at bar, grants to the district court discretionary authority to rehear matters previously litigated. Thus, I cannot understand why the majority believes it crucial to decide whether “new” evidence was presented to the district court regarding the confession.
The statute .incorporates the notion that res judicata, does not apply to successive habeas corpus petitions. This principle has been explicitly stated by the Supreme Court [Sanders v. United States, 373 U.S. 1, 83 S.Ct. 1068, 10 L.Ed.2d 148 (1963) ; Smith v. Yeager, 393 U.S. 122, 89 S.Ct. 277, 21 L.Ed.2d 246 (1968); Salinger v. Loisel, 265 U.S. 224, 44 S.Ct. 519, 68 L.Ed. 989 (1924); Wong Doo v. United States, 265 U.S. 239, 44 S.Ct. 524, 68 L.Ed. 999 (1924); see Brown v. Allen, 344 U.S. 443, 460-465, 73 S.Ct. 397, 97 L.Ed. 469 (1953)], and has its roots in ancient common law and constitutional theory. See Salinger v. Loisel, supra, 265 U.S. at 230, 44 S.Ct. 519. The policies underlying res judicata to which the majority alludes — the hardship, expense and delay to the participants and the burdens on the judicial system from needless and successive litigation — must be outweighed by those of due process and justice, preserved in the writ of habeas corpus. As the Supreme Court stated in rejecting the application of res judicata to successive habeas corpus applications: “Conventional notions of finality of litigation have no place where life or liberty is at stake and infringement of constitutional rights is alleged.” Sanders v. United States, supra, 373 U.S. at 8, 83 S.Ct. at 1073.
The majority incorrectly relies on United States ex rel. Schnitzler v. Follette, 406 F.2d 319 (2d Cir. 1969), cert. denied 395 U.S. 926, 89 S.Ct. 1783, 23 L.Ed.2d 244 (1969), in holding that the district court abused its discretion in granting the writ on its finding of involuntariness. Schnitzler stands for the proposition that a district court abuses its discretion when it grants a subsequent writ on the same ground which had been ruled upon adversely to the petitioner by a higher federal court. The Court of Appeals in Schnitzler rested its decision on the finding that the district court mentioned “ * * * no facts which were not before this court during its consideration of Schnitzler’s first application,” 406 F.2d at 320. In this case, however, a higher court did not rule upon the voluntariness of Townsend’s confession.
This court in Townsend’s last habeas appeal, United States ex rel. Townsend v. Ogilvie, 334 F.2d 837 (7th Cir. 1964), cert. denied 379 U.S. 984, 85 S.Ct. 683, 13 L.Ed.2d 574 (1965), did not “affirm” the finding that the confession was voluntary, as the majority suggests. The issue before this court was the district court’s ruling that certain evidence concerning the confession should have been presented before the jury that convicted Townsend. This court held that “[f]aets relating to the confession which could properly have been brought before the jury on the question of credibility, if not suppressed, can have no possible constitutional significance.” United States ex rel. Townsend v. Ogilvie, supra, 334 F.2d at 843. In passing, Judge Swygert noted that the record supported a finding *366of voluntariness, but stated that the “[petitioner by failing to cross appeal presents no issue which challenges the correctness of the district judge’s conclusion [that the confession was voluntary] ” at 842, n. 2.
This is a far different situation from the Schnitzler ease, where the issue in the second habeas hearing was previously briefed, argued and resolved by a higher court on appeal. In the case at bar, the issue of involuntariness was not before this court, as it specifically noted. United States ex rel. Townsend v. Ogilvie, supra, 334 F.2d at 842, n. 2. While Schnitzler, may be correct in its holding that a “district court is required to follow a binding precedent of a superior court, and it * * * [abuses] its discretion in declining to do so,” 406 F.2d at 322, no binding precedent exists in this case.
The discretionary authority of district court judges over second habeas corpus applications is broad:
Theirs is the major responsibility for the just and sound administration of the federal collateral remedies, and theirs must be the judgment as to whether a second or successive application shall be denied without consideration of the merits. Even as to such an application, the federal judge clearly has the power — and, if the ends of justice demand, the duty — to reach the merits. Cf. Townsend v. Sain, supra [372 U.S. 293], at 312, 318 [83 S.Ct. 745].
Sanders v. United States, supra, 373 U.S. at 18-19, 83 S.Ct. at 1079.
This case is an illustration of the wisdom of this policy. Townsend, arrested as a youth, has spent seventeen years incarcerated and the better part of his young adult life condemned to death. He continues to press the claim that his confession was involuntary. The State admits that Townsend was going through withdrawal symptoms at the time of the confession and that he was also under the influence of drugs administered by the police. If the contents of the confession were excluded from evidence, it would be difficult for the State to sustain a conviction. People v. Townsend, 11 Ill.2d 30, 48, 141 N.E.2d 729 (1957) (dissent of Mr. Justice Schaefer). It is for a ease such as this that the district judge is given “ * * * the power — and, if the ends of justice demand, the duty— to reach the merits * * * ” of an issue litigated in a prior application. Sanders v. United States, supra, 373 U.S. at 18, 19, 83 S.Ct. at 1079. As the Supreme Court stated in an earlier appeal by this petitioner:
Simply because detention * * * obtained [in violation of fundamental constitutional rights] * * * is intolerable, the opportunity for redress, which presupposes the opportunity to be heard, to argue and present evidence, must never be totally foreclosed. Townsend v. Sain, 372 U.S. 293, 312, 83 S.Ct. 745, 756, 9 L.Ed.2d 770 (1963).
II.
Turning to the issue of the confession, which the majority does not reach, I do not believe that the district court’s finding of involuntariness was clearly erroneous. Rule 52, Federal Rules of Civil Procedure. The respondent points to findings in the district court’s 71 page decision which it argues are clearly erroneous. Yet, none of these alleged errors would make the finding of involuntariness clearly erroneous. In fact, most of the findings of the district court underlying its conclusion of involuntariness are uneontroverted.
The petitioner, a black man, was 19 years old at that time of his arrest. He had been a heroin addict since he was 15 years old, and was administering himself over two dosages a day. His I.Q., which testimony revealed to be between 65 and 83, is near the mental defective range. He had been, as found by the district court, “a boy with ruptures in his family life, with a fifth grade education and a history of truancy from school.” At the time of his arrest, he was illiterate.
Townsend was arrested at approximately 2:30 a. m., January 1, 1954. Aft*367er some questioning by the officers, he was placed in a solitary cell where he remained until shortly before 8:00 p. m. that evening. He was not allowed to call an attorney nor his sister, whom he regarded as a mother. At 8:00 p. m., he was placed in a line-up, and, at its conclusion, he was interrogated concerning different crimes. He denied all charges.
It was during this time that Townsend was observed to be going through withdrawal from heroin; his last dosage had been taken about two hours prior to his arrest. A State’s Attorney testified that Townsend was “holding his stomach and complaining that he was sick and wanted a doctor.” The district court found that “he was by 8:30 o’clock in the evening willing to do anything to get narcotics or a doctor to give him some kind of treatment which would afford him relief.” At 9:45 p. m., the police doctor treated him for withdrawal. The doctor administered an injection of % grain of phenobarbital and %ao grain of hyoscine. Phenobarbital has a tranquilizing effect, and the subject may experience a sense of euphoria or elation. Hyoscine, also known as “truth serum,” had at one time been used as a method of narco-interrogation, but by 1954, had been considered outdated as a technique. Hyoscine has a tendency to cause the subject to hallucinate and become disoriented from his environment. The administration of these drugs to Townsend was in violation of the rules of the Chicago Police Department; the Chief Surgeon of the Chicago Police Department testified that “[i]n all of my experience, we never had a hypodermic needle to give to any patient, regardless of how serious the prisoner is. If he is sick, we take him to the * * * [hospital].”
Within minutes of this injection, however, Townsend was interrogated by the officials. By 11:30 p. m., Townsend had confessed to six crimes, including three murders. There is conflicting testimony as to the effect of the interrogation on Townsend. Townsend testified that he did not remember what transpired within that hour following the injection. The district court found that the questioning and Townsend’s answers were given by “rote.” The officers stated that Townsend appeared normal, although, by the end of the hour, they realized he could not answer any more questions.
On the following day, Townsend signed typewritten copies of these confessions. Of the six crimes to which he confessed during the hour-long interrogation, only one resulted in a conviction. That is the one which is the subject of this appeal. Another confession he gave was to a crime for which he was subsequently acquitted. As to the remaining four confessions, Townsend was indicted, but never brought to trial; the State moved and was granted an order to strike all four indictments. The truth of these confessions has been refuted, as I will explain, infra.
A confession is voluntary when it is the product of “a rational intellect and a free will.” Blackburn v. Alabama, 361 U.S. 199, 208, 80 S.Ct. 274, 280, 4 L.Ed. 2d 242 (1960). If the “* * * will [of the accused] was overborne by the interrogation and if he would have remained silent but for the improper influences on him,” United States v. Hull, 441 F.2d 308, 309 (7th Cir. 1971), his confession must be held involuntary. Bram v. United States, 168 U.S. 532, 18 S.Ct. 183, 42 L.Ed. 568 (1897). The Supreme Court in Townsend v. Sain, supra, 372 U.S. at 307-308, 83 S.Ct. at 754 (1963), an earlier appeal in this case, stated that:
These standards are applicable whether a confession is the product of physical intimidation or psychological pressure and, of course, are equally applicable to a drug-induced statement. It is difficult to imagine a situation in which a confession would be less the product of a free intellect, less voluntary, than when brought about by a drug having the effect of a “truth serum.”
*368After reviewing the facts adduced in this and prior hearings, the district court stated:
This court is convinced that a dosage of %soth of a grain of hyoscine and %th grain of phenobarbital at the time he was suffering from withdrawal symptoms in combination with co-existing factors would have left Townsend’s mind in a disorientated condition and irresponsible and that under the co-existing factors his mind would have been overborne. * * * If there ever can be a confession obtained that is involuntary and coerced under the totality of the circumstances, this is such a case.
I do not believe this conclusion is erroneous.
The effect of the dosage on Townsend was testified to below by a psychiatrist, Dr. Freedman. Dr. Freedman stated that hyoscine (or scopalomine) causes amnesia and hallucination. It tends to give its subject a “heightened motivation to cooperate.” The actual effect of the drug, he said, must be measured with the “subject’s previous background, the stresses, tensions, hopes and fears operating at a given time, the physiological mechanism of action of the drug given, the milieu of contacts at the time, the stimuli to which the subject is exposed at the time.” The district court summarized Dr. Freedman’s testimony:
He testified that scopalomine [or hyoscine] either alone or in combination with phenobai'bital was not the proper medication for a narcotic addict and that the administration of scopalomine was the improper medication for Townsend under all the circumstances.
-X * -X- * -X- X-
Dr. Freedman said that in the hundreds of hours he spent examining prisoners under drugs, he was virtually never able to treat the statements given by them as evidence of objective reality but rather as evidence of subjective personality characteristics.
From his examination of Townsend and the record, Dr. Freedman found Townsend was at the time of his convession [sic] given hyoscine under various co-existing factors which made him suggestible. He stated Townsend’s statements reflected an inner psychic state.
The district judge correctly weighed this evidence on the effect of the dosage with other facts on the issue of voluntariness. The judge noted Townsend’s young age as well as his lack of education and his low I.Q. He believed Townsend to be psychologically unstable at the time of his arrest because of his four-year addiction to heroin and other emotional problems in his past. The effect of the drug on a person with these traits would render him suggestible and disoriented, and an “easy victim” to the pressures normally existing in custodial interrogations. United States v. Hull, supra, 441 F.2d at 312. Clewis v. Texas, 386 U.S. 707, 87 S.Ct. 1338, 18 L.Ed.2d 423 (1967); Davis v. North Carolina, 384 U.S. 737, 86 S.Ct. 1761, 16 L.Ed.2d 895 (1966); Culombe v. Connecticut, 367 U.S. 568, 81 S.Ct. 1860, 6 L.Ed.2d 1037 (1961); Reck v. Pate, 367 U.S. 433, 81 S.Ct. 1541, 6 L.Ed.2d 948 (1961); Spano v. New York, 360 U.S. 315, 79 S.Ct. 1202, 3 L.Ed.2d 1265 (1959); Haley v. Ohio, 332 U.S. 596, 68 S.Ct. 302, 92 L.Ed. 224 (1948).
The district court also believed that his physical and emotional strength was further eroded by the fact that he was having withdrawal symptoms while in custody. Dr. Freedman testified that withdrawal started 8 hours after an injection and lasted from 2 to 3 days. Witnesses stated that Townsend was in obvious physical pain prior to the arrival of the police doctor. In addition, Townsend had been held incommunicado by the police for approximately 19 hours. He was not allowed to make a call to anyone. These facts portray a man *369whose will was seriously impaired. Greenwald v. Wisconsin, 390 U.S. 519, 88 S.Ct. 1152, 20 L.Ed.2d 77 (1968); Clewis v. Texas, supra; Davis v. North Carolina, supra; Spano v. New York, supra; Haley v. Ohio, supra; United States ex rel. Burns v. La Vallee, 436 F.2d 1352 (2d Cir. 1970). I agree with the district court that there is “overwhelming evidence of psychological coercion.”
Another purpose under the Fourteenth Amendment for excluding involuntary confessions from evidence is that they tend to be unreliable. Jackson v. Denno, 378 U.S. 368, 385, 386, 84 S.Ct. 1774, 12 L.Ed.2d 908 (1964). In this case there is strong evidence pointing to the unreliability of the confession. During the hour-long interrogation, Townsend “confessed” to six crimes. The first confession was to a robbery which was the subject of the earlier line-up in which Townsend was placed. The victim had identified someone other Townsend in the line-up as the perpetrator. The second confession was to a crime for which he was subsequently acquitted. The third confession was to the murder of Thomas Johnson. Johnson, prior to his death, stated that his injury had been an accident. Townsend v. Sain, 372 U.S. 293, 306, 83 S.Ct. 745, 9 L.Ed.2d 770 (1963). The fourth confession was to the Boone slaying, which is the subject of this appeal. The fifth involved a robbery for which he was never prosecuted. The last confession was not transcribed because Townsend appeared to be unable to answer questions. Thus, of the six confessions, only one, which is now before us, resulted in a conviction. Some, if not all, of the remaining confessions have been shown to be false. These facts, I believe, support the conclusion that the confession in the case at bar was unreliable and involuntary.
As to the remaining evidence supporting Townsend’s conviction, the most important was the testimony of Vincent Campbell. I agree with Mr. Justice Schaefer’s analysis on this point:
[Vincent Campbell] * * * was arrested December 29, 1953. While still in police custody, at 2:30 A.M. on January 1, 1954, he was taken by police officers to Thirty-fifth Street and Indiana Avenue where he pointed out the defendant to the officers who then arrested defendant. At the trial Campbell testified that on an unspecified date in December, 1953, he saw the defendant carrying a house brick and that three or four hours later he saw defendant enter a pool room and lay down a bag containing a brick. As the majority points out, “Campbell informed on the defendant to obtain his own release from custody.” If the purpose of his testimony was not to put a brick in the defendant’s hand during the time that this crime was committed, it was irrelevant. But for that purpose it was inherently incredible. It requires us to believe that defendant started out to commit an assault with a common house brick and that after committing the crime he carefully wrapped up and preserved the brick. The People v. Townsend, 11 Ill.2d 30, 49, 141 N.E.2d 729, 739 (1957) (dissent of Mr. Justice Schaefer).
For these reasons, I would affirm the judgment of the district court and grant the writ.
While I disagree with the majority on these issues, I agree with them that the death penalty should be vacated because it violates Witherspoon v. Illinois, 391 U.S. 510, 88 S.Ct. 1770, 20 L.Ed.2d 776 (1968).